COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '
                                                               No. 08-12-00103-CV
                                                 '
                                                         AN ORIGINAL PROCEEDING
 IN RE: OLD NAVY, LLC, Relator.                  '
                                                                 IN MANDAMUS
                                                 '

                                                 '

                                                 '

                                  MEMORANDUM OPINION

       Pending before the Court is an Agreed Motion to Dismiss Relator’s petition for writ of

mandamus with prejudice. TEX. R. APP. P. 42.1(a). The parties represent to the Court that all

matters involved in the petition for writ of mandamus have been fully and finally compromised

and settled.

       We have considered the motion and conclude that the motion should be granted. We

therefore dismiss the petition for writ of mandamus with prejudice. The parties have agreed that

costs are to be paid by the party incurring those costs as set forth in the settlement agreement.

See TEX. R. APP. P. 42.1(d).


July 31, 2012                                 GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, J., and Antcliff, J.